Citation Nr: 0814292	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-32 813	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from March 1974 to February 
1978.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2004 rating action that denied service 
connection for cardiovascular disease.

By decision of October 2007, the Board remanded this case to 
the RO for further development of the evidence.

For the reason expressed below, the matter on appeal is again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The VA will notify the veteran when 
further action on his part is required.


REMAND

In October 2007, the Board remanded this case to the RO to 
afford the veteran a Board videoconference hearing before a 
Veterans Law Judge (VLJ) at the RO.  By letter of February 
2008, the RO notified the veteran of a Board videoconference 
hearing that had been scheduled for him at the RO for a date 
in March.  However, the notice was returned to the RO by the 
Post Office as undeliverable, and the veteran failed to 
report for the hearing.

In March 2008 written argument, the veteran's representative 
requested that the Board videoconference hearing be 
rescheduled, as the veteran may not have received the notice 
to report for the hearing at his new address of record in 
time to attend.           

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under the circumstances, the Board finds that the 
veteran should be given another opportunity to report for the 
requested Board videoconference hearing, and that a remand of 
this matter to the RO for this purpose is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
The RO should contact the veteran at his 
new address of record and schedule, at 
the earliest available opportunity, a 
Board videoconference hearing for him and 
any witnesses.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the claims 
folder should be returned to the Board in 
accordance with current appellate 
procedure.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

